Title: To Thomas Jefferson from David Gelston, 21 August 1820
From: Gelston, David
To: Jefferson, Thomas


Dear Sir,
New York
August 21st 1820–
It gave me much pleasure this morning, to receive your letter of the 13th from which I infer you enjoy good health—the two letters enclosed will be forwarded the very first good opportunity, which will probably offer in a few days.—I also this morning received by the Comet, from Havre, a letter from Mr Beasley, enclosing bill of lading for a bale of books for you, which I shall ship to Richmond by the first good conveyance, after I have the means of ascertaining the duty, probably the invoice may be forwarded to you—with very great respect & esteem,—I am; Dear Sir, your obedient ServantDavid Gelston